Citation Nr: 1526353	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-32 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right ankle status post avulsion fracture prior to November 27, 2012.  

2.  Entitlement to a disability rating greater than 10 percent for right ankle status post avulsion fracture from November 27, 2012.

3.  Entitlement to an initial compensable disability rating for thoracolumbar spine degenerative joint disease prior to November 27, 2012.  

4.  Entitlement to a disability rating greater than 20 percent for thoracolumbar spine degenerative joint disease from November 27, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2000, from January 2004 to August 2004, and from October 2007 to July 2008.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2014 rating decision, the RO increased the evaluations for the thoracolumbar spine disability and right ankle disability to 20 percent and 10 percent, respectively, effective from November 27, 2012.  However, as the increases did not constitute a full grant of the benefits sought, the Veteran's claims for higher evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

All documents on the Virtual VA paperless claims processing system and on the Veterans Benefits Management System have been reviewed.

The Veteran was scheduled for a Board hearing in May 2015; however, the Veterans Appeals Control and Locator System (VACOLS) indicates that he failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn. 

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran's service-connected disabilities impact his ability to work, to include being limited in climbing and running due to the right ankle disability and being limited in jobs that require prolonged sitting, standing, bending, and lifting due to the thoracolumbar spine disability.  See November 2012 Form 9; May 2014 VA examination.  However, because the record shows that the Veteran is employed, and there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities, a TDIU has not been raised by the record and is not before the Board at this time.  


FINDINGS OF FACT

1.  Prior to May 19, 2014, the Veteran's right ankle disability was manifested by pain, stiffness, and subjective pain on motion, to include during flare-ups, but not by marked limitation of motion, arthritis shown by x-ray findings, or ankylosis.

2.  From May 19, 2014, the Veteran's right ankle disability is manifested by arthritis shown by x-ray findings, pain, stiffness, pain on movement, excess fatigability, and marked limitation of motion, but not by ankylosis.

3.  Prior to November 27, 2012, the Veteran's thoracolumbar spine disability was manifested by pain and subjective pain on motion, to include during flare-ups, and arthritis shown by x-ray findings, but not by objective evidence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes.    

4.  From November 27, 2012, the Veteran's thoracolumbar spine disability is manifested by pain, excess fatigability, pain on movement, arthritis shown by x-ray findings, and forward flexion limited to 30 degrees or less, but not by ankylosis or incapacitating episodes.    

CONCLUSIONS OF LAW

1.  Prior to November 27, 2012, the criteria for an increased disability rating of 10 percent, but no higher, for the Veteran's right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5270, 5271 (2014).  

2.  From November 27, 2012 to May 18, 2014, the criteria for a disability rating greater than 10 percent for the Veteran's right ankle disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5270, 5271 (2014).  

3.  From May 19, 2014, the criteria for an increased disability rating of 20 percent, but no higher, for the Veteran's right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5270, 5271 (2014).  

4.  Prior to November 27, 2012, the criteria for an increased disability rating of 10 percent, but no higher, for the Veteran's thoracolumbar spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5237, 5242, 5243 (2014).  

5.  From November 27, 2012, the criteria for an increased disability rating of 40 percent, but no higher, for the Veteran's thoracolumbar spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5237, 5242, 5243 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because service connection has been granted and an initial disability rating and effective date have been assigned for the disabilities on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Board notes that the Veteran was provided pre-adjudication notice in January 2012 regarding how to substantiate the underlying claims for service connection and how VA determines the disability rating and effective date.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations in May 2014 and May 2012.  The examiners conducted examinations and provided sufficient information regarding the Veteran's disability manifestations, such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

The Board acknowledges the Veteran's argument in his November 2012 Form 9 that the May 2012 VA examination is inadequate because the examiner "did not ask any questions of when, how or what makes [his disabilities] worse or better."  However, as the examination report clearly shows that the examiner asked the Veteran about flare-ups and other factors that cause functional impairment of the Veteran's back, this argument is without merit. 

Also in the November 2012 Form 9, the Veteran argues that he was in considerable pain during the tasks performed on VA examination in May 2012, and the May 2012 VA examination results are inadequate because the VA examiner did not consider his subjective back pain, to include on range of motion testing, and because the VA examiner did not consider his subjective ankle pain and stiffness, to include on range of motion testing.  Though the Veteran is competent to report his symptoms, the Veteran is not competent to perform range of motion testing to the necessary precise degree using medical instruments and methods, as the evidence does not show that the Veteran has medical expertise or training in orthopaedics.  See Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  The Board also notes this argument was made almost half a year after the examination was performed.  On the other hand, the medical findings shown contemporaneously on the May 2012 VA examination showed no stiffness, no limitation of motion, and no objective evidence of pain on motion, and such findings are of greater probative value, as the VA examiner has the requisite medical expertise and provided objective and contemporaneous findings based on test results.  Accordingly, the May 2012 VA examination is not rendered inadequate.  The Veteran's reported symptoms and resulting limitations will be further considered by the Board below.  


Because there is no indication in the record that any additional evidence pertinent to the claims has been identified by the Veteran and is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Increased Ratings

The Veteran contends that the current ratings for his right ankle and thoracolumbar spine disabilities do not accurately depict the severity of his disabilities.  See April 2015 Appellant's Brief.

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Terms such as "moderate" and "marked" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "moderate" and "marked" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Pursuant to DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The ankle is considered a major joint for rating purposes.  38 C.F.R. § 4.45.  The dorsal vertebrae and lumbar vertebrae are considered to be a group of minor joints, ratable on parity with major joints.  Id.  

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   


The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Right Ankle

The Veteran's right ankle disability is currently evaluated as noncompensable prior to November 27, 2012, and 10 percent disabling from November 27, 2012, under 38 C.F.R. § 4.71a, DC 5271.  

Under DC 5271, regarding limitation of motion of the ankle, a 10 percent rating is warranted for moderate limitation of motion; and, a 20 percent maximum rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a.

For VA purposes, normal ankle dorsiflexion is 0 to 20 degrees, and normal ankle plantar flexion is 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

In his January 2012 claim, the Veteran reported pain and weakness of the right ankle.  

On VA examination in May 2012, the Veteran was diagnosed with status post avulsion fracture right ankle.  The Veteran reported flare-ups that impact the function of the ankle, and stated that during weather change and on active days, the ankle seems to be affected.  On initial range of motion testing, the examiner found no limitation of motion or objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional limitation in range of motion following repetitive-use testing.  The Veteran is noted as having functional impairment of the ankle due to interference with running.  The Veteran is noted as not using any assistive device for locomotion.  Imaging studies were performed, and no arthritis was shown.    

In the November 2012 Form 9, the Veteran complained of flare-ups of ankle pain, including with weather changes, stiffness, and pain on motion.  Based on the Veteran's reports, the Board concludes that these subjective symptoms have been present for the entire appeal period.     

On VA examination on May 19, 2014, the Veteran was diagnosed with degenerative joint disease of the right ankle status post fracture.  The Veteran reported that the disability has gotten worse. The Veteran reported flare-ups that impact the function of the ankle in that there is limited climbing and running.  On initial range of motion testing, right ankle plantar flexion was limited to 15 degrees, with objective evidence of painful motion at 15 degrees.  Dorsiflexion (extension) was limited to 10 degrees, with objective evidence of painful motion at 10 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional limitation in range of motion following repetitive-use testing.  The Veteran is noted as having functional impairment of the ankle due to factors of less movement than normal, excess fatigability, and pain on movement.  The Veteran had localized tenderness or pain on palpation of the right ankle.  There was no ankylosis.  Imaging studies showed degenerative or traumatic arthritis of the right ankle, with no other significant diagnostic test findings.  The examiner noted that there are contributing factors of pain, weakness, fatigability and/or incoordination, and there is additional limitation of functional ability of the ankle joint during flare-ups or repeated use over time.  It is noted that the Veteran has tenderness of the joint and is symptomatic at this time, and the Veteran indicates that activities are further restricted that involve climbing and walking distances.  The examiner stated that with flare-ups, the degree of loss of range of motion can only be speculated.  The examiner stated that the diagnosis is changed and is a progression of the previous diagnosis.  Tenderness and ankylosis were not present.  

The Veteran's right ankle disability is currently evaluated as noncompensable prior to November 27, 2012, and 10 percent disabling from November 27, 2012.  The Board finds that the evidence shows that ratings of 10 percent prior to May 19, 2014, and of 20 percent from May 19, 2014, are warranted for the right ankle disability.  Accordingly, Board is granting partial increased ratings for the periods prior to November 27, 2012, and from May 19, 2014, and it is denying an increased rating for the period from November 27, 2012 to May 18, 2014.  As such, the staged rating periods assigned below are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that because the Veteran retains the ability to move the ankle and because there is no lay or medical evidence of ankylosis of the right ankle during the entire appeal period, DC 5270 (pertaining to ankylosis of the ankle) is not for application.  38 C.F.R. § 3.71a. 

Regarding the right ankle prior to May 19, 2014, there were no objective findings of measured limitation of motion on examination during this period.  See May 2012 VA examination (showing normal range of motion in the right ankle, with no objective evidence of painful motion and no objective evidence of stiffness).  

However, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion even without actual objective evidence of limitation of motion or loss of motion that is noncompensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that a compensable rating for painful motion may be considered for painful joints even without the presence of arthritis); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include pain and pain on movement).  The Veteran has reported flare-ups that impact ankle functioning, such as with walking and running, and subjective pain on motion, to include during flare-ups and due to stiffness.  See May 2012 VA examination and November 2012 Form 9.  For these reasons, and pursuant to Burton, the criteria for an increased disability rating of 10 percent, but no higher, for the Veteran's right ankle disability prior to May 19, 2014, have been met.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Burton, 25 Vet. App. 1 (2011).  A rating in excess of 10 percent is not warranted as the Veteran's reported symptoms and the severity thereof are fully contemplated by the 10 percent rating.

Regarding the right ankle from May 19, 2014, the Veteran's right ankle disability is manifested by pain, stiffness, pain on movement, excess fatigability, and arthritis shown by x-ray findings.  See May 2014 VA examination.  Pursuant to DC 5003, the Veteran's right ankle arthritis is to be rated on the basis of limitation of motion under DC 5271 for limitation of motion of the ankle.  The objective medical evidence shows that the Veteran's right ankle plantar flexion is at most limited to 15 degrees, and dorsiflexion is at most limited to 10 degrees.  Because normal plantar flexion is from 0-45 degrees, plantar flexion limited to 15 degrees constitutes a loss of approximately 67 percent of the Veteran's normal range of motion on plantar flexion.  The Board finds that such limitation of motion meets or approximates the criteria of "marked" limitation of motion.  See 38 C.F.R. § 4.7.  The maximum rating allowed under DC 5271 is 20 percent.  For these reasons, from May 19, 2014, an increased rating of 20 percent, but no higher, is warranted for the right ankle disability under DC 5271.  See 38 C.F.R. § 4.71a.  Prior to this date, the evidence did not show limitation of motion that approximates marked limitation of motion and therefore a 20 percent rating is not warranted.  The Veteran's normal range of motion prior to this date, as shown on examination, with reports of weakness, stiffness, functional impairment with running, and flare-ups of pain during weather change and on active days,  are fully contemplated by the assigned 10 percent rating.

The Veteran's right ankle disability is currently rated under DC 5271.  Because DC 5271 contemplates the Veteran's right ankle symptoms, the Board concludes that the Veteran is appropriately rated under DC 5271.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Though the Veteran reported that he has to be mindful of how he walks and climbs stairs due to pain and stiffness, and during flare-ups he is limited in climbing and running, because the record shows that the Veteran is able to ambulate without assistive devices during the entire appeal period, there is no lay report of loss of use of the right lower extremity, and the medical evidence does not show that the Veteran is losing the use of his right lower extremity, entitlement to special monthly compensation is not raised by the record or by the Veteran at this time.  See e.g., May 2014 VA examination; November 2012 Form 9; see generally Akles v. Derwinski, 1 Vet. App. 118 (1991).


Thoracolumbar Spine

The Veteran's thoracolumbar spine disability is currently evaluated at noncompensable prior to November 27, 2012, and 20 percent disabling from November 27, 2012, under 38 C.F.R. § 4.71a, DC 5237.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating.  

Under the General Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

When rated based on incapacitating episodes, a 10 percent rating is warranted when there are incapacitating episodes having a duration of at least one week but less than 2 weeks during the past 12 months; 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In a January 2012 private treatment record, the Veteran complained of back pain.  

On VA examination in May 2012, the Veteran was diagnosed with thoracolumbar degenerative joint disease.  The Veteran reported flare-ups that impact the function of the back in that it is hard to get dressed in the mornings, he cannot get comfortable while sitting or lying, and his wife has to rub or apply icy hot.  On initial range of motion testing, the examiner found no limitation of motion or objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional limitation in range of motion following repetitive-use testing.  The Veteran is noted as having no functional impairment or functional loss of the thoracolumbar spine.  There was no tenderness or pain on palpation, and there was no guarding or muscle spasm of the thoracolumbar spine. There was no objective evidence of neurological impairment or abnormality.  The Veteran does not use any assistive devices for locomotion.  Imaging studies showed arthritis at T12-L1.   

In the November 2012 Form 9, the Veteran complained of flare-ups of lower back pain and reported that his lower back pain makes it difficult to perform simple tasks in his day to day activity without pain.  The Veteran also noted that if he remains in his police vehicle for more than two hours at a time, his back starts hurting severity, and he must get out and stretch and take his medication.  Based on the Veteran's reports, the Board concludes that these subjective symptoms have been present for the entire appeal period.  However, the Veteran also reported that he recently purchased a set of suspenders for his duty belt to take the weight of his hips and back.       

On VA examination on May 19, 2014, the Veteran was diagnosed with degenerative joint disease of the thoracolumbar spine.  The Veteran reported that the disability has gotten worse.  The Veteran reported flare-ups that impact the function of the back in that there is limited prolonged sitting, standing, bending, and lifting.  On initial range of motion testing, forward flexion was limited to 40 degrees, with objective evidence of painful motion at 30 degrees.  Extension was limited to 15 degrees, with objective evidence of painful motion at 10 degrees.  Right lateral flexion was limited to 15 degrees, with objective evidence of painful motion at 10 degrees.  Left lateral flexion was limited to 15 degrees, with objective evidence of painful motion at 10 degrees.  Right lateral rotation was limited to 15 degrees, with objective evidence of painful motion at 10 degrees.  Left lateral rotation was limited to 15 degrees, with objective evidence of painful motion at 10 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional limitation in range of motion following repetitive-use testing.  The Veteran is noted as having functional impairment of the thoracolumbar spine due to factors of less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing.  The Veteran is noted as having localized tenderness or pain to palpation of the joints and/or soft tissue of the thoracolumbar spine which is further described as lower lumbar.  

On VA examination in May 2014, there was no objective evidence of neurological impairment or abnormality.  The Veteran does not use any assistive devices for locomotion.  The examiner stated that the Veteran's back disability impacts his ability to work in that he is limited in jobs that require prolonged sitting, standing, bending, and lifting.  The examiner stated that the Veteran's posture and gait are normal.  The examiner noted that there are contributing factors of pain, weakness, fatigability and/or incoordination, and there is additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The additional limitation is described as symptomatic at this time, and the Veteran indicates that activities are further restricted that involve repetitive back activity such as bending, lifting, prolonged sitting and standing.  The examiner stated that with such activities, the degree of loss of range of motion can only be speculated.  

The Veteran's thoracolumbar spine disability is currently evaluated at noncompensable prior to November 27, 2012, and 20 percent disabling from November 27, 2012.  The Board finds that the evidence shows that ratings of 10 percent prior to May 19, 2014, and of 40 percent from November 27, 2012, are warranted for the thoracolumbar spine disability.  Accordingly, Board is granting partial increased ratings for the periods prior to November 27, 2012, and from May 19, 2014.  As such, the staged rating periods assigned below are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that because there is no lay or medical evidence of incapacitating episodes and ankylosis during the entire appeal period, increased ratings based on incapacitating episodes and ankylosis are not warranted.  38 C.F.R. § 4.71a.  

Regarding the thoracolumbar spine prior to November 27, 2012, there were no objective findings of measured limitation of motion.  See May 2012 VA examination (showing normal range of motion of the thoracolumbar spine, with no objective evidence of painful motion).  The findings do not meet or approximate forward flexion of greater than 60 degrees but not greater than 85 degrees, and combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Further, there was no lay or medical evidence of muscle spasm, guarding, localized tenderness, or vertebral body fracture with loss of 50 percent or more of the height.  Though there was arthritis shown by x-ray findings, there is no objective evidence of limitation of motion to warrant a 10 percent rating under DC 5003 for limitation of motion.  Further, because the Veteran has arthritis shown by x-ray evidence at T12-S1, thus involving one joint, involvement of two or more major joints or two or more minor joint groups is not shown, and a 10 percent rating for such an involvement of joints or joint groups is not warranted.  See 38 C.F.R. § 4.71a, DC 5003.  

However, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion even without actual objective evidence of limitation of motion or loss of motion that is noncompensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that a compensable rating for painful motion may be considered for painful joints even without the presence of arthritis); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include pain and pain on movement).  The Veteran reported that his lower back pain makes it difficult to perform simple tasks in his day to day activities, including getting dressed in the mornings, and the Board finds that this constitutes a subjective report of pain on motion which is competent, credible and probative.  See May 2012 VA examination and November 2012 Form 9.  

For these reasons, and pursuant to Burton, the criteria for a disability rating of 10 percent for the Veteran's thoracolumbar spine disability prior to November 27, 2012, have been met.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Burton, 25 Vet. App. 1 (2011).  A higher evaluation is not warranted as the evidence does not show limitation of motion greater than 30 degrees but not greater than 60 degrees, or forward flexion limited to 30 degrees or less, combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  The Veteran's normal range of motion as shown on examination but with subjective reports of symptoms which result in difficulty performing tasks are fully contemplated by the currently assigned 10 percent rating.  

From November 27, 2012, the Veteran's thoracolumbar spine disability is manifested by pain, excess fatigability, pain on movement, arthritis shown by x-ray findings, and forward flexion limited to 30 degrees or less, when considering the Deluca factors, specifically to include pain and pain on motion.  See May 2014 VA examination.  While the Veteran did have forward flexion to 40 degrees, pain was manifested at 30 degrees, and the examiner noted that flare-ups of pain impacted function of the back as the Veteran was limited in sitting, standing, bending and lifting.  The Veteran also had functional impairment due to excess fatigability.  These Deluca factors result in the Veteran's disability picture more nearly approximating the criteria for a 40 percent disability rating.  However, again, ankylosis and incapacitating episodes are not shown.  As a result, a rating in excess of 40 percent is not warranted.  When the RO granted the increased rating of 20 percent from November 27, 2012, it was noted that the Veteran's substantive appeal, which was received on November 27, 2012, indicated a worsening of the disability as of that date.  The Board agrees as the Veteran reported therein that he recently purchased a set of suspenders for his duty belt to take the weight off his hips and back.

There is no evidence of record to indicate an objective neurological abnormality associated with the Veteran's thoracolumbar spine disability.  See e.g., May 2014 VA examination.  Thus, the Board concludes that objective neurological abnormalities associated with the thoracolumbar spine disability are not shown, and a separate rating for any such abnormality is not warranted.  38 C.F.R. § 4.71a, General Formula, Note (1).

The Veteran's thoracolumbar spine disability is currently rated under DC 5237.  Because DC 5237 contemplates the Veteran's thoracolumbar spine symptoms, such as localized tenderness and limitation of motion, the Board concludes that the Veteran is appropriately rated under DC 5237.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Though the Veteran reported that it is difficult to get dressed in the morning and his wife has to apply icy hot to his back, because the Veteran has not reported and the record does not show that the Veteran is so helpless as to require regular aid and attendance, entitlement to special monthly compensation is not raised by the record or by the Veteran at this time.  See e.g., May 2012 VA examination; November 2012 Form 9; see generally Akles v. Derwinski, 1 Vet. App. 118 (1991).

At no point during the applicable rating period have the criteria for ratings higher than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings higher than those discussed above is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right ankle disability and thoracolumbar spine disability.  The Veteran's right ankle disability is manifested by pain, arthritis shown by x-ray findings, stiffness, fatigability, pain on motion, flare-ups, and limitation of motion.  The thoracolumbar spine disability is manifested by pain, fatigability, arthritis shown by x-ray findings, pain on motion, flare-ups, and limitation of motion.  Further, the rating criteria include consideration for Veteran's actual degree of functional impairment imposed by the Deluca factors.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is currently evaluated for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; thoracolumbar degenerative joint disease, rated by the Board as 10 percent disabling prior to November 27, 2012 and as 40 percent disabling from November 27, 2012; bilateral tinnitus, rated as 10 percent disabling; and, status post avulsion fracture right ankle, rated by the Board as 10 percent disabling prior to May 19, 2014, and 20 percent disabling from May 19, 2014.  However, the Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected right ankle disability or thoracolumbar spine disability results in further disability when looked at in combination with his other service-connected disabilities.  


ORDER

Prior to November 27, 2012, an increased disability rating of 10 percent, but no higher, for the Veteran's right ankle disability is granted, subject to the law and regulations governing the payment of monetary benefits.  

From November 27, 2012, to May 19, 2014, a disability rating greater than 10 percent for the right ankle disability is denied.  

From May 19, 2014, an increased disability rating of 20 percent, but no higher, for the Veteran's right ankle disability is granted, subject to the law and regulations governing the payment of monetary benefits.  

Prior to November 27, 2012, an increased disability rating of 10 percent, but no higher, for the Veteran's thoracolumbar spine degenerative joint disease is granted, subject to the law and regulations governing the payment of monetary benefits.  

From November 27, 2012, an increased disability rating of 40 percent, but no higher, for the Veteran's thoracolumbar spine degenerative joint disease is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


